Title: From Thomas Jefferson to James Madison, 5 March 1806
From: Jefferson, Thomas
To: Madison, James


                        
                            
                                5 Mch. 1806
                            
                        
                        1. Spain shall cede & confirm to the US. of A. East & West Florida, with the islands & waters thereon
                            depending, & shall deliver possession thereof on the ratification by her of this treaty.
                        2. The US. shall pay to Spain in the city of   within   after this treaty shall have been ratified on her part
                            five millions of dollars.
                        3. Spain & France shall have the same privileges respecting trade & to the same period of time in the
                            Floridas as in Louisiana.
                        4. The boundary between the territories of the US. called Orleans & Louisiana on the one side, & the
                            dominions of Spain on the other shall be the river {Guadaloupe if to be obtained Colorado, if not}  from it’s mouth to it’s main source, thence due North to
                            the highlands inclosing the waters which run directly or indirectly into the Misipi or Missouri rivers, & along those
                            highlands as far as they border on the Spanish dominions.
                        5. The country between the Western boundary of the sd territories of Orleans & Louisiana on the one
                            side and the {Rio Bravo & Eastern branch thereof Rio Colorado} & from it’s main source by the shortest course to the highlands beforementioned as the sd Western boundary shall remain unsettled for 30. years from the date of this treaty.
                        6. Spain shall pay to the US. in the city of Washington on or before the last day of Dec. 1807. four
                            millions of Dollars, as an indemnification & acquittance for all spoliations committed under her flag on the citizens of
                            the US. prior to the 1st. day of Nov. 1805. with interest thereon from the date of this treaty & for the faithful
                            performance thereof she hypothecates to the US. the country described in the 5th. Article
                        7. The US. in the mean time undertake to advance to their citizens the annual interest on their respective
                            claims for such spoliations to be settled by authority of the US. & in the event of a failure by Spain to pay the sd
                            4. Mills. of D. & interest as before stipulated the country described in the 5th. Article shall stand ipso facto
                            vested in the US. who shall be thereupon answerable to their citizens, for their just demands as settled, by the 7th.
                            article and all interest past & to come, so that Spain by the forfieture of the sd country shall stand liberated from
                            all demands of principal or interest past or to come for the sd spoliations: but the US. shall permit no settlement
                            within the sd country for the term of 30. years beforementioned.
                    